Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9-10, 12-13 and, 15-22 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chetlur et al. (US 20180018507, hereinafter Chetlur) in view of Jagmag et al. (US 20200273485, enabled by provisional 16799263, hereinafter Jagmag.)
Regarding claim 1, “A method for providing online media content in an online learning setting, comprising: providing online audiovisual media, to a client device, to be displayed to a user in an online learning setting” Chetlur teaches (¶0032) server communication component 116 can stream a presentation to the one or more user devices 126, the presentation includes a live or recorded video and/or audio, the server communication component 116 can stream the live or recorded video and/or audio to the one or more user devices 126; (¶0029) the presentation server device 102 and the one or more user devices 126 can be communicatively connected via one or more networks 124, network 124 is a wide area network (WAN) for example the internet; (¶0060 and ¶0062) presentation is for learning.
As to “detecting by a computing device an attention level of the user in the online learning setting” Chetlur teaches (¶0018-¶0019) computer processing system that detects a mental state of a user during a presentation and correlating the mental state with a particular part of the presentation. The mental state of a user can be detected based on facial expressions exhibited by the user during the presentation. The facial expressions can indicate the user is confused, interested, bored, excited, amused, etc.; (¶0037 and ¶0035) facials expressions and/or eye movements of the user can be captured and/or detected via one or more user facing cameras, information regarding user motion during presentation can be discerned from image data (e.g., video) captured of the user during the presentation.
As to “in response to detecting by the computing device that the user keeps losing his or her attention repeatedly…” Chetlur teaches (¶0036) the user device can capture (e.g., via the camera or image sensor) and process facial expressions and/or eye movements of the user during the presentation to determine a mental state of the user (e.g., interested, confused, excited, bored, amused, offended, etc.); (¶0035) The analysis component 106 can further correlate respective mental states of the users with respective parts of the presentation associated with causation of the respective mental states to classify the respective parts as confusing, interesting, exciting, boring, etc. Feedback regarding a mental state of a user can be based on one or more facial expressions expressed by the user during the presentation
As to “making a determination regarding an alternative means of learning material to present to the user in the online learning setting, the alternative means of a preferred means of learning based on a type of media the user prefers in learning and providing a modified version of the audiovisual media via the client device to the user by substituting audiovisual media with audio content, video content, or text content based on the preferred means of learning based on the type of media the user prefers.” Chetlur teaches (¶0023) automatically providing auxiliary information to user devices while a user is viewing, listening to, or otherwise experiencing a presentation, the auxiliary information can be provided when desired or needed as determined based on implicit (e.g., a determined mental state) feedback detected at the user device during the presentation; (¶0021, ¶0060, and ¶0047) different versions of the auxiliary information can be tailored to different user traits or preferences, such as different learning styles (e.g., visual, mathematical, kinesthetic, auditory, etc.), educational levels, intellectual levels or abilities, reading levels, etc. The different versions can vary in the type of content of the auxiliary information, which can include, but is not limited to, text, images, video, audio and hyperlink
Chetlur does not teach “the attention level detected by comparing previously recorded images of the user tagged as attentive or inattentive with a current image of the user” and “by comparing previously recorded images of the user with the current image of the user.” However, Jagmag teaches (¶0026) the neural network models 102 may include a set of rules that can be used to quantize the user's level of engagement (e.g., interested, slightly interested, very interested, disinterested, and the like); (¶0027) deep learning environment 101 may be trained to recognize an engaged user. During a training phase, the deep learning environment 101 may process or analyze a large number of images, from an “engaged” user. The deep learning environment 101 may also receive an indication that the provided data describes an engaged user. The deep learning environment 101 may then perform statistical analysis on the images, videos, audio, and/or other biometric data to determine a common set of features associated with engaged users; (¶0030, ¶0040, ¶0042) using the neural network models provided by the deep learning environment to inference whether a user is engaged or disengaged; (¶0031) the neural network application 114 may use the data collected from the sensors 112 to perform additional training on the neural network models 102. For example, the neural network application 114 may refine the neural network models 102 and/or generate new neural network models based on the locally-generated sensor data. In some aspects, the neural network models 102 may be fine-tuned to detect and/or recognize particular users' reactions. For example, such additional training may be performed based on personal content (such as home videos, photos, or audio recordings) stored on, or otherwise accessible by, the media device 110 (i.e., previously recorded images of the user); (¶0032) updating model; Thus, Jagmag compares previous images with current image via the neural network. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the presentation system as taught by Chetlur with the deep learning that infers whether a user is engaged or disengaged based on previously recorded images as taught by Jagmag for the benefit of improving the ability of the computer system to recognize viewer engagement/disengagement.

Regarding claim 9, “The method of claim 1, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media in the online learning setting further includes: recording, by the client device, images or video of the user while the user watches the audiovisual media in the online learning setting; and examining the recorded images or video to identify body language of the user that indicates attention or loss of attention in the online learning setting.” Chetlur teaches (¶0018) Feedback can indicate whether one or more of the users find a part of the presentation confusing, interesting, boring, exciting, amusing, etc. 
The feedback can include information regarding automatically detecting a mental state of a user during a presentation and correlating the mental state with a particular part of the presentation. The mental state of a user can be detected based on facial expressions exhibited by the user during the presentation. The facial expressions can indicate the user is confused, interested, bored, excited, amused, etc.; (¶0037 and ¶0035) facials expressions and/or eye movements of the user can be captured and/or detected via one or more user facing cameras, information regarding user motion during presentation can be discerned from image data (e.g., video) captured of the user during the presentation.

Claims 10, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot et al. (US 20180270517, hereinafter Maillot) in view of Ramirez Flores et al. (US 20130047175, hereinafter Ramirez Flores), Burger et al. (US 20120324494, hereinafter Burger), and Jagmag.
Regarding claim 10, “A computer program product for displaying online media content while keeping a user's attention, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to cause the processor to perform a method comprising: providing online audiovisual media to a client device, to be displayed to a user” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet (i.e., online); (¶0049) audiovisual playback component plays the media item; (¶0050) media item has audio stream and video stream; (¶0149 and ¶0150) computer implementation (i.e., software stored in memory, run by processor); (¶0036,¶0119, ¶0126) pauses stream when user is inattentive/distracted, and thus tries to keep the user’s attention.
As to “in response to detecting that the user is inattentive relative to the client device displaying the audiovisual media, automatically … and pausing the display of the audiovisual media on the client device” Maillot teaches (¶0004) (¶0068) a distraction-sensing component that determines whether the user is engaged in an activity that may divert the user’s attention from the display device; (¶0036, ¶0119, ¶0126) pausing stream/s when a distraction is determined, pause can be of the audio stream (i.e., video keeps playing), video stream (i.e., audio keeps playing), or both (i.e., both audio and video paused.)
As to “and in response to detecting that the user's attention has returned to the client device, providing a modified version of the audiovisual media to the client device, to be displayed to the user” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content.
As to “providing a section of the audiovisual media that was displayed during a time the user was inattentive or providing a summary of the section of the audiovisual media that was displayed during the time the user was inattentive.” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized (i.e., providing a section); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a summary); (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.)
Examiner notes that Mailot teaches (¶0067) The interpretation component 202 can determine that the user has diverted his or her attention by comparing image information captured by the depth camera system with pre-stored pattern. Each such pattern corresponds to a posture and/or movement that is indicative of the fact that the user is not paying attention to the display device(s)
Mailot alone does not teach “pausing the provisioning of the audiovisual media” However, Ramirez Flores teaches (¶0055) the system pauses media delivery when it recognizes that the user isn’t engaged. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distraction-sensing system of Mailot with the pausing delivery of the media as taught by Ramirez Flores for the benefit of reducing system resources used.
Mailot and Ramirez Flores do not teach “identifying a topic of interest for the user; presenting to the user via the client device audiovisual media related to the topic of interest for the user to encourage the user to return attention to the client device.” However, Burger teaches (¶0043) if the targeted viewer's attention is wandering, an advertisement for a product that the targeted viewer is likely to be interested in, as judged from the targeted viewer's advertisement interests, social network, and/or demographic group may be selected. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distraction-sensing system of Mailot and Ramirez Flores with the presenting an advertisement for a product that the target viewer is likely to be interested in as taught by Burger for the benefit of keeping the user engaged.
Maillot, Ramirez Flores, and Burger do not teach “an attention level detected by comparing previously recorded images of the user tagged as attentive or inattentive with a current image of the user.” However, Jagmag teaches (¶0026) the neural network models 102 may include a set of rules that can be used to quantize the user's level of engagement (e.g., interested, slightly interested, very interested, disinterested, and the like); (¶0027) deep learning environment 101 may be trained to recognize an engaged user. During a training phase, the deep learning environment 101 may process or analyze a large number of images, from an “engaged” user. The deep learning environment 101 may also receive an indication that the provided data describes an engaged user. The deep learning environment 101 may then perform statistical analysis on the images, videos, audio, and/or other biometric data to determine a common set of features associated with engaged users; (¶0030, ¶0040, ¶0042) using the neural network models provided by the deep learning environment to inference whether a user is engaged or disengaged; (¶0031) the neural network application 114 may use the data collected from the sensors 112 to perform additional training on the neural network models 102. For example, the neural network application 114 may refine the neural network models 102 and/or generate new neural network models based on the locally-generated sensor data. In some aspects, the neural network models 102 may be fine-tuned to detect and/or recognize particular users' reactions. For example, such additional training may be performed based on personal content (such as home videos, photos, or audio recordings) stored on, or otherwise accessible by, the media device 110 (i.e., previously recorded images of the user); (¶0032) updating model; Thus, Jagmag compares previous images with current image via the neural network. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by Maillot, Ramirez Flores, and Burger with the deep learning that infers whether a user is engaged or disengaged based on previously recorded images as taught by Jagmag for the benefit of improving the ability of the computer system to recognize viewer engagement/disengagement.

Regarding claim 12, “The computer program product of claim 10, wherein the instructions being executable by the processor further causes the processor to: make a decision about identifying the topic of interest for the user based on one or more of: prior social networking data, the user's area of expertise, and the user's prior content viewing.” Burger teaches (¶0040) the targeted viewer's social network may help to select advertisements for goods and services previously found interesting

Regarding claim 13, “The computer program product of claim 10, wherein providing a modified version of the audiovisual media includes one or more of: providing a modified type of audiovisual media including substituting the audiovisual media with audio content or video content, and providing audiovisual media having a modified level of difficulty making it easier to absorb information.” Maillot teaches (¶0036 and ¶0039) modifying the audiovisual stream by only playing the audio stream; (¶0040) audio explanation track for use by the visually impaired.

Regarding claim 18, “The computer program product of claim 10, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media further includes: recording, by the client device, images or video of the user while the user watches the audiovisual media; and examining the recorded images or video to identify body language of the user that indicates attention or loss of attention.” Maillot teaches (¶0064, ¶0066) cameras are used to determine user presence/attention/gaze, based on the gaze/head orientation determine whether user’s attention has been diverted.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot, Ramirez Flores, and Burger in view of Winograd et al. (US 20140071342, hereinafter Winograd.)
Regarding claim 15, Maillot, Ramirez Flores, and Burger do not teach “The computer program product of claim 13, wherein the substitution is made in response to a determination relating to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot, Ramirez Flores, and Burger that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Regarding claim 16, Maillot, Ramirez Flores, and Burger do not teach “The computer program product of claim 13, wherein providing audiovisual media having a modified level of difficulty includes substituting the audiovisual media with one of: audiovisual media covering more advanced content, and audiovisual media covering less advanced content.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot, Ramirez Flores, and Burger that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Regarding claim 17, “The computer program product of claim 16, wherein the substitution is made in response to a determination relating to the user's learning capabilities and skill level.” Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot in view of Chittella et al. (US 20160191959, hereinafter Chittella), Winograd, and Jagmag.
Regarding claim 19, “A system for providing online media content, comprising: a client device configured to receive and display audiovisual media to a user; and a control unit operatively connected to the client device, wherein the control unit comprises a memory and a processor, the memory containing instructions that when executed by the processor causes the control unit to: provide online audiovisual media to the client device” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet (i.e., online); (¶0049) audiovisual playback component plays the media item; (¶0050) media item has audio stream and video stream; (¶0149 and ¶0150) computer implementation (i.e., software stored in memory, run by processor); (¶0036,¶0119, ¶0126) pauses stream when user is inattentive/distracted, and thus tries to keep the user’s attention.
As to “detect whether the user is inattentive relative to the client device displaying the audiovisual media” Maillot teaches (¶0004) (¶0068) a distraction-sensing component that determines whether the user is engaged in an activity that may divert the user’s attention from the display device
As to “in response to detecting that the user is inattentive relative to the displayed audiovisual media, perform at least one of: pausing the provisioning of the audiovisual media and providing instructions to the client device to pause the display of the audiovisual media” Mailot teaches (¶0036, ¶0119, ¶0126) pausing stream/s when a distraction is determined, pause can be of the audio stream (i.e., video keeps playing), video stream (i.e., audio keeps playing), or both (i.e., both audio and video paused.)
As to “detect whether the user's attention has returned to the audiovisual media; and in response to detecting that the user's attention has returned to the client device, provide a modified version of the audiovisual media to the client device for the client device to display to the user” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content.
As to “including substituting the audiovisual media with audio content or video content, provide a section of the audiovisual media that was displayed during a time the user was inattentive, skip the provision of a section of the audiovisual media that was displayed during the time the user was inattentive, or provide a summary of the section of the audiovisual media that was displayed during the time the user was inattentive” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized (i.e., providing a section); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a digest instead of the media itself, thus in a sense the media isn’t presented fully/in its entirety and thus can be considered to be skipped under the broadest reasonable interpretation); (¶0101) when making the digest omitting redundant video frames (i.e., thus the digest itself skips sections of the media); furthermore Maillot teaches (¶0140 and ¶0004) when resynchronization-initiation event (i.e., resumption of user’s attention) happens advancing the audio and video screen to a position that is 3 minutes after desynchronization event (i.e., skipping a section after user inattentiveness); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a summary); (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.).
Maillot does not teach “the decision about providing the section that was displayed, skipping, and providing the summary based on one or more of the user's area of expertise and the user's prior content viewing” However, Chittella teaches (¶0022 and ¶0052) creating a summary for missed portions of a program; (¶0020 and ¶0041) certain words in the summary are replaced with words that have a clearer meaning, even fluent English speakers may not be used to current slang from other geographic locations (i.e., outside area of expertise), so certain words that would be unfamiliar or otherwise difficult to understand in the local region could be automatically replaced in the caption window with words that are more common or that are more likely to be understood. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Maillot and Ramirez Flores that provides a textual/caption summary/digest after users turn their attention back to the media with the word replacement as taught by Chittella in order to give users a better understanding of the missed content.
 Maillot and Chittella do not teach “and in response to a determination related to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot and Chittella that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.
Mailot and Chittella do not teach “the attention level of the user determined by comparing previously recorded images of the user tagged as attentive or inattentive with a current image of the user” and “by comparing previously recorded images of the user with the current image of the user.” However, Jagmag teaches (¶0026) the neural network models 102 may include a set of rules that can be used to quantize the user's level of engagement (e.g., interested, slightly interested, very interested, disinterested, and the like); (¶0027) deep learning environment 101 may be trained to recognize an engaged user. During a training phase, the deep learning environment 101 may process or analyze a large number of images, from an “engaged” user. The deep learning environment 101 may also receive an indication that the provided data describes an engaged user. The deep learning environment 101 may then perform statistical analysis on the images, videos, audio, and/or other biometric data to determine a common set of features associated with engaged users; (¶0030, ¶0040, ¶0042) using the neural network models provided by the deep learning environment to inference whether a user is engaged or disengaged; (¶0031) the neural network application 114 may use the data collected from the sensors 112 to perform additional training on the neural network models 102. For example, the neural network application 114 may refine the neural network models 102 and/or generate new neural network models based on the locally-generated sensor data. In some aspects, the neural network models 102 may be fine-tuned to detect and/or recognize particular users' reactions. For example, such additional training may be performed based on personal content (such as home videos, photos, or audio recordings) stored on, or otherwise accessible by, the media device 110 (i.e., previously recorded images of the user); (¶0032) updating model; Thus, Jagmag compares previous images with current image via the neural network. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by Mailot and Chittella with the deep learning that infers whether a user is engaged or disengaged based on previously recorded images as taught by Jagmag for the benefit of improving the ability of the computer system to recognize viewer engagement/disengagement.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chetlur and Jagmag in view of Blong et al. (US 20160366203, hereinafter Blong.)
Regarding claim 20, Chetlur and Jagmag do not teach “The method of claim 1, wherein the user consents to have his or her image used by the computing device.” However, Blong teaches (¶0076) the user may opt in to give permission for the user reaction information to be captured. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by Chetlur and Jagmag with the opting in to be captured as taught by Blong to protect user’s privacy and comply with any privacy laws.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot, Ramirez Flores, Burger, and Jagmag in view of Blong.
Regarding claim 21, Maillot, Ramirez Flores, Burger, and Jagmag do not teach “The computer program product of claim 10, wherein the user contents to have his or her image used. However, Blong teaches (¶0076) the user may opt in to give permission for the user reaction information to be captured. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by Maillot, Ramirez Flores, Burger, and Jagmag with the opting in to be captured as taught by Blong to protect user’s privacy and comply with any privacy laws.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot, Chittella, Winograd, and Jagmag in view of Blong. 
Regarding claim 22, Maillot, Chittella, Winograd, and Jagmag do not teach “The system of claim 19, wherein the user consents to have his or her image used.” However, Blong teaches (¶0076) the user may opt in to give permission for the user reaction information to be captured. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by Maillot, Chittella, Winograd, and Jagmag with the opting in to be captured as taught by Blong to protect user’s privacy and comply with any privacy laws.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425